Name: Council Regulation (EEC) No 573/89 of 2 March 1989 amending Regulation (EEC) No 1357/80 introducing a system of premiums for maintaining suckler cows and repealing Regulation (EEC) No 1199/82
 Type: Regulation
 Subject Matter: means of agricultural production
 Date Published: nan

 7. 3 . 89 Official Journal of the European Communities No L 63/3 COUNCIL REGULATION (EEC) No 573/89 of 2 March 1989 amending Regulation (EEC) No 1357/80 introducing a system of premiums for maintaining suckler cows and repealing Regulation (EEC) No 1199/82 THE COUNCIL OF THE EUROPEAN COMMUNITIES, whereas Regulation (EEC) No 1199/82 should therefore be repealed ; Whereas the system of premiums should include all producers who raise suckler cows,Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, HAS ADOPTED THIS REGULATION : Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Article 1 Regulation (EEC) No 1357/80 is hereby amended as follows : 1 . the first subparagraph of Article 3 ( 1 ) is replaced by the following : The amount of the premium shall be ECU 40 per suckler cow held by the producer on the day on which the application was lodged.' ; 2. the following subparagraph is added to Article 3 (2) : 'Should Greece or Ireland, or the United Kingdom as regards Northern Ireland, make use of the author ­ ization referred to in the first subparagraph, the first ECU 20 per cow, granted to producers, shall be financed by the EAGGF Guarantee Section.' ; 3 . Article 5 ( 1 ) (a) is replaced by the following : '(a) An individual farmer, whether a natural or legal person, who farms within Community territory and who rears cattle Whereas the premium amounts provided for in Regulation (EEC) No 1357/80 (4), as last amended by Regulation (EEC) No 4132/88 0, and in Council Regulation (EEC) No 1199/82 of 18 May 1982 on the granting of an additional premium for maintaining suckler cows in Greece, Ireland and Northern Ireland (*), as last amended by Regulation (EEC) No 4132/88 , are applicable until 2 April 1989 ; Whereas the premium amount referred to by Regulation (EEC) No 1357/80 must be specified for the period beginning 3 April 1989 ; Article 2 Regulation (EEC) No 1199/82 is hereby repealed. Whereas the special economic circumstances that led to the introduction of the additional premium in Greece, Ireland and Northern Ireland persist ; whereas therefore this underlying principle should be maintained ; whereas the amount of the Community's financial contribution from 3 April 1989 should be set ; whereas, however, for the sake of simplicity the provisions on this matter should be incorporated in Regulation (EEC) No 1357/80 ; Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It should be applicable to requests lodged as from 1 5 June 1989. (') OJ No C 300, 25. 11 . 1988, p. 14. (J) Opinion delivered on 17 February 1989 (riot yet published in the Official Journal). (3) Opinion delivered on 15 December 1988 (not yet published in the Official Journal). O OJ No L 140, 5. 6. 1980, p. 1 . O OJ No L 362, 30 . 12. 1988, p. 4. ( «) OJ No L 140, 20. 5 . 1982, p. 30. No L 63/4 Official Journal of the European Communities 7. 3 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1989 . For the Council The President J. L. SAENZ COSCULLUELA